Napton, Judge,
delivered the opinion of the court.
This was a suit upon a promissory note and was commenced in the ordinary way; but subsequently an attachment was sued out. There was personal service of the writ in time for a judgment at the first term. The only question in the case is, whether the defendant was bound to plead or answer on or before the second day of the term, as he unquestionably would have been if no attachment had been sued out; and upon this point, we think, the decision of the circuit court correct. We have not found any thing in the letter or spirit of the attachment law which requires a suit, under these circumstances, to progress with less speed than it would if no attachment had been sued out. On the contrary, the forty-second section of the act says that “ when *583the defendant has been seiwed with the writ, or appears to the action, the proceedings in the canse shall be the same as in actions instituted by summons only.”
Judgment affirmed;
the other judges concur.